DETAILED ACTION
Allowable Subject Matter
Claims 17-20 and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance: although the prior art features similar transfer elements, the prior art does not teach or reasonably suggest such a transfer element as set forth in claim 29, in which the coating layer is amorphous, curable, transferable to a substrate, and is applied as a plurality of particles. Prior art transfer elements, in contrast, either do not feature a curable amorphous material or do not feature a coating layer that is applied in the form of a plurality of particles. Note that in accordance with MPEP 2111.03, the examiner is interpreting the transitional phrase “having” to be equivalent to “comprising” and is interpreting the claimed “in the form of a plurality of particles” to mean that the material is substantially completely particulate and is not e.g. a dispersion or slurry. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16 and 21-28 directed to an invention non-elected without traverse.  Accordingly, claims 16 and 21-28 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 16 and 21-28 are cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785